Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-20-00020-CR

           IN RE STATE OF TEXAS, ex. rel. Todd A. ‘Tadeo’ Durden, County Attorney

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 22, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 10, 2020, relator filed a petition for writ of mandamus. After considering the

petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                      PER CURIAM

Do not publish




1
  This proceeding arises out of Cause Nos. 10041CR,10056CR, 10122CR, 10134CR,9711CR, 9712CR, 9892CR,
styled The State of Texas v. Mark Anthony Gonzalez (Cause No. 10041CR), and twenty-one other cases, pending in
the County Court, Kinney County, Texas. The Honorable Sid L. Harle signed the order at issue in this original
proceeding.